Exhibit 10.6

 
 
WARRANTS CONFIRMATION AMENDMENT AGREEMENT
dated as of March 26, 2013
with respect to the
Warrants Confirmation
between Volcano Corporation and Goldman, Sachs & Co.



THIS WARRANTS CONFIRMATION AMENDMENT AGREEMENT (this “Agreement”) with respect
to the Warrants Confirmation (as defined below) is made as of March 26, 2013
between Volcano Corporation (the “Company”) and Goldman, Sach & Co. (“Dealer”).
WHEREAS, the Company and Dealer entered into a Base Warrants Confirmation, dated
as of December 4, 2012 (the “Warrants Confirmation”), pursuant to which the
Company issued to Dealer warrants to purchase shares of common stock, par value
$0.001 per share, of the Company;
WHEREAS, the Company and Dealer would like to correct the definition of
“Shareholder Approval” set forth in Section 9(p) of the Warrants Confirmation;
NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:
1.     Amendment to Warrants Confirmation. The definition of “Shareholder
Approval” in Section 9(p) of the Warrants Confirmation hereby replaced in its
entirety by the following:


“Shareholder Approval” means approval from Company’s shareholders in accordance
with the requirements of Rule 5635(d) of The Nasdaq Stock Market (or any
successor thereto) for (x) the issuance pursuant to the Transaction of a number
of Shares up to the Warrant Shares and (y) the issuance pursuant to any Other
Warrant Confirmation of a number of Shares up to the “Warrant Shares”, as
defined therein.


3.    Representations and Warranties of the Company. The Company represents and
warrants to Dealer on the date hereof that:


(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorise such execution, delivery and performance;


(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;


(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and


(d) its obligations under this Agreement constitutes its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).


4.    Representations and Warranties of Dealer. Dealer represents and warrants
to the Company on the date hereof that:


(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorise such execution, delivery and performance;


(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any



--------------------------------------------------------------------------------



provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;


(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and


(d) its obligations under this Agreement constitutes its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
5.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).


6.    No Other Changes. Except as expressly set forth herein, all of the terms
and conditions of the Warrants Confirmation shall remain in full force and
effect and are hereby confirmed in all respects.
    
7.     Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.


8.    No Reliance, etc. The Company hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.




VOLCANO CORPORATION
 
By:
/s/ Darin Lippoldt
Title:
Darin Lippoldt
Senior Vice President, General Counsel & Corporate Secretary
 



 
GOLDMAN, SACHS & CO.


 
/s/ Daniel Kopper
 
Name: Daniel Kopper
 
 
Title: Vice President
 






[Signature Page to Base Amendment]